DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 21, 2021 has been entered.
 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 6 - 8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al (US 2016/0286232 hereafter Li).
As per claim 1, Li discloses a method for decoding video data, the method comprising:
decoding reference information of a current block from a bitstream, the reference information indicating a position of a reference region used to predict the current block, the reference region being a pre-reconstructed region spatially adjacent to the current block (Figure 8; ¶ 166: The size and location of search windows 154 and 158 may be pre-defined or may be signaled in a bitstream.);
determining, based on the reference information, the reference region for the current block among a plurality of candidate regions pre-defined in a decoding apparatus (¶ 158); and
predicting the current block based on the reference region,
wherein the plurality of candidate regions includes a first candidate region including a top neighboring region to the current block and a top-right neighboring region to the current block, a second candidate region including a left neighboring While the example of FIG. 8 illustrates template 124 as an L-shaped block of video data, it should be understood that other templates may be used. For example, the video coder may use multiple blocks as a template, e.g., one or more blocks positioned to the left of prediction target 122 and one or more blocks positioned above prediction target 122.)
wherein the decoded reference information equal to a first value indicates the first candidate region is used as the reference region for the current block, 2321176.0004 wherein the decoded reference information equal to a second value indicates that the second candidate region is used as the reference region for the current block, and wherein the decoded reference information equal to a third value indicates that the third candidate region is used as the reference region for the current block (¶ 166: The size and location of search windows 154 and 158 may be pre-defined or may be signaled in a bitstream.).
As per claim 6, Li discloses discloses the method of claim 1, wherein the current block is predicted using only some pixels, not all of pixels in the reference region (¶ 158; For example, the video coder may perform a motion search to identify a first set of reference data (e.g., best match 130) that corresponds to a second set of reference data outside of prediction target 122 (e.g., template 124)).
Regarding claim 7, arguments analogous to those presented for claim 1 are applicable for claim 7.
Regarding claim 8, arguments analogous to those presented for claim 1 are applicable for claim 8.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.